Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 5,903,392), Masashi (CN105408777), in view of, Minoura (CN101809498).




          Kojima teaches:

         In regards to claim 1, Kojima teaches a total reflection screen for reflecting projection light from a projector into a field of view of a viewer, comprising a light diffusing layer, a total reflection layer, and a light absorbing layer that are arranged sequentially from an incident side for the projection light, (abstract; 10-13, 20 fig. 1, ‘first sheet’, ‘2nd sheet, ‘transparent substrate’, ‘photo-diffusion layer’, ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prisms, absorbing/black in 2nd sheet’)

          wherein the light absorbing layer is configured to absorb incident light, and the light diffusing layer is configured to increase a divergence angle of emergent light, (13, 20 fig. 1; ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prism, absorbing/black’)


          wherein the total reflection layer comprises at least a microstructure layer located on a side of the total reflection layer close to the light diffusing layer and an inner layer located on a side of the total reflection layer close to the light absorbing layer, wherein a refractive index of the microstructure layer is greater than that of the inner layer, abstract; 10-13, 20 fig. 1, ‘first sheet’, ‘2nd sheet, ‘transparent substrate’, ‘photo-diffusion layer’, ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prisms, absorbing/black in 2nd sheet’)


          Kojima does not teach:

          and the microstructure layer is provided with a plurality of microstructure units thereon which extend continuously in a plane of the total reflection screen and are rotationally symmetrical, wherein each of the microstructure units comprises two intersecting planes which are configured in such a manner that the projection light is totally reflected at both of the two intersecting planes successively, and 

          wherein a refractive index n1 of the microstructure layer and a refractive index n2 of the inner layer satisfy a relationship of n2<n1-0.2.  

          Masashi teaches:

          and the microstructure layer is provided with a plurality of microstructure units thereon which extend continuously in a plane of the total reflection screen and are rotationally symmetrical, wherein each of the microstructure units comprises two intersecting planes which are configured in such a manner that the projection light is totally reflected at both of the two intersecting planes successively, and (para(s) 0061, 0084, 0161, 0197; fig. 12 ‘shows the use of concentric circular microstructures’)

          Masashi does not teach:

          wherein a refractive index n1 of the microstructure layer and a refractive index n2 of the inner layer satisfy a relationship of n2<n1-0.2. 


          Minoura teaches:   

          wherein a refractive index n1 of the microstructure layer and a refractive index n2 of the inner layer satisfy a relationship of n2<n1-0.2. (claim 8; (100-102, 110, 112, 114, 120, 130, 140, 145 fig. 1, ‘120 is low refractive layer’)
    

          It would have been obvious before the effective filing date of the invention to combine the ‘reflective screen’ of Kojima, the ‘reflection screen’ of Masashi with the ‘screen’ of Minoura, in order to provide a projection screen with improved contrast, gain, and acuity.

          

          In regards to claim 2, Kojima teaches a total reflection screen according to claim 1, (see claim rejection 1) wherein the total reflection layer further comprises a transparent substrate layer, and(abstract; 10-13, 20 fig. 1, ‘first sheet’, ‘2nd sheet, ‘transparent substrate’, ‘photo-diffusion layer’, ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prisms, absorbing/black in 2nd sheet’)  Masashi teaches wherein the plurality of microstructure units are cured on the transparent substrate layer by coating resin and then UV curing or thermoforming. (para 0098)


          In regards to claim 3, Kojima teaches a total reflection screen according to claim 1, (see claim rejection 1) Masashi teaches wherein the microstructure layer of the plurality of microstructure units is provided as total reflection prisms which are rotationally symmetrical, (para(s) 0061, 0084, 0161, 0197; fig. 12 ‘shows the use of concentric circular microstructures’) Kojima teaches and wherein angles between each of the two intersecting planes and the plane of the total reflection screen are θ1 and θ2 respectively, and θ1 and θ2 satisfy a relationship of θ1+ θ2 <90.  (64-67 col. 2; 1-10 col. 3; fig(s) 1-2, (light rays’)


          In regards to claim 4, Kojima teaches a total reflection screen according to claim 1, (see claim rejection 1) wherein the light diffusing layer is formed of one of a volume scattering film, an irregular surface scattering film, and a regular surface micro-lens array film. (abstract; 10-13, 20 fig. 1, ‘first sheet’, ‘2nd sheet, ‘transparent substrate’, ‘photo-diffusion layer’, ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prisms, absorbing/black in 2nd sheet’) 


          In regards to claim 5, Kojima teaches a total reflection screen according to claim 1, (see claim rejection 1) wherein the light diffusing layer is formed by laminating at least one of the volume scattering film, the irregular surface scattering film, and the regular surface micro-lens array film. (abstract; 10-13, 20 fig. 1, ‘first sheet’, ‘2nd sheet, ‘transparent substrate’, ‘photo-diffusion layer’, ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prisms, absorbing/black in 2nd sheet’) 


          In regards to claim 6, Kojima teaches a total reflection screen according to claim 1, (see claim rejection 1) wherein the second material layer is an air layer. (14 fig. 1, ‘gap portion’, 54-56 col. 2, ‘a gap portion may be implemented’)  


          In regards to claim 7, Kojima teaches a total reflection screen according to claim 1, (see claim rejection 1) wherein the two intersecting planes are configured in such a manner that the projection light travels, after being totally reflected for a first time, in a direction parallel to the plane of the total reflection screen. (fig. 2, ‘reflected rays’)


          In regards to claim 8, Kojima teaches a total reflection screen according to claim 1, (see claim rejection 1) Masashi teaches wherein a rotation central axis of the plurality of the microstructure units that are rotationally symmetrical is perpendicular to the plane of the total reflection screen and located below the total reflection screen. (para(s) 0061, 0084, 0161, 0197; fig. 12 ‘shows the use of concentric circular microstructures’)
 

          In regards to claim 9, Kojima teaches a projection system comprising a projector and a total reflection screen for reflecting projection light from the projector into a field of view of a viewer, (abstract; 10-13, 20 fig. 1, ‘first sheet’, ‘2nd sheet, ‘transparent substrate’, ‘photo-diffusion layer’, ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prisms, absorbing/black in 2nd sheet’)

          teaches wherein the total reflection screen comprises a light diffusing layer, a total reflection layer, and a light absorbing layer that are arranged sequentially from an incident side for the projection light, (13, 20 fig. 1; ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prism, absorbing/black’)

          wherein the light absorbing layer is configured to absorb incident light, and the light diffusing layer is configured to increase a divergence angle of emergent light, (13, 20 fig. 1; ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prism, absorbing/black’)


          wherein the total reflection layer comprises at least a microstructure layer located on a side of the total reflection layer close to the light diffusing layer and an inner layer located on a side of the total reflection layer close to the light absorbing layer, wherein a refractive index of the microstructure layer is greater than that of the inner layer, and (abstract; 10-13, 20 fig. 1, ‘first sheet’, ‘2nd sheet, ‘transparent substrate’, ‘photo-diffusion layer’, ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prisms, absorbing/black in 2nd sheet’) 

          Masashi teaches:

          the microstructure layer is provided with a plurality of microstructure units thereon which extend continuously in a plane of the total reflection screen and are rotationally symmetrical, wherein each of the microstructure units comprises two intersecting planes which are configured in such a manner that the projection light is totally reflected at both of the two intersecting planes successively, and (para(s) 0061, 0084, 0161, 0197; fig. 12 ‘shows the use of concentric circular microstructures’)

          Minoura teaches:

          wherein a refractive index n1 of the microstructure layer and a refractive index n2 of the inner layer satisfy a relationship of n2<n1-0.2. (claim 8; (100-102, 110, 112, 114, 120, 130, 140, 145 fig. 1, ‘120 is low refractive layer’)
 


          In regards to claim 10, Kojima teaches a projection system according to claim 9, (see claim rejection 9)  wherein the total reflection layer further comprises a transparent substrate layer, and (abstract; 10-13, 20 fig. 1, ‘first sheet’, ‘2nd sheet, ‘transparent substrate’, ‘photo-diffusion layer’, ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prisms, absorbing/black in 2nd sheet’)  Masashi teaches wherein the plurality of microstructure units are cured on the transparent substrate layer by coating resin and then UV curing or thermoforming. (para 0098)


          In regards to claim 11, Kojima teaches a projection system according to claim 9, (see claim rejection 9) Masashi teaches wherein a microstructure layer of the plurality of microstructure units is provided as total reflection prisms which are rotationally symmetrical, (para(s) 0061, 0084, 0161, 0197; fig. 12 ‘shows the use of concentric circular microstructures’) Kojima teaches and wherein angles between each of the two intersecting planes and the plane of the total reflection screen are θ1 and θ2 respectively, and θ1 and θ2 satisfy a relationship of θ1+ θ2 <90. (64-67 col. 2; 1-10 col. 3; fig(s) 1-2, ‘light rays’)


          In regards to claim 14, Kojima teaches a projection system according to claim 9, (see claim rejection 9) wherein the two intersecting planes are configured in such a manner that the projection light travels, after being totally reflected for a first time, in a direction parallel to the plane of the total reflection screen. (abstract; 10-13, 20 fig. 1, ‘first sheet’, ‘2nd sheet, ‘transparent substrate’, ‘photo-diffusion layer’, ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prisms, absorbing/black in 2nd sheet’)
 


          In regards to claim 15, Kojima teaches a projection system according to claim 9, (see claim rejection 9) Masashi teaches wherein the projector is an ultra-short focus projector located below the total reflection screen. (para 0004, 0072) 


         In regards to claim 16, Kojima teaches a projection system according to claim 15, (see claim rejection 15) Masashi teaches wherein the projector is arranged on the rotation central axis of the plurality of the microstructure units. (para(s) 0061, 0084, 0161, 0197; fig. 12 ‘shows the use of concentric circular microstructures’; para 0004, 0072; ‘teaches use of short focal length projector’)
  


          In regards to claim 17, Kojima teaches a total reflection screen for reflecting projection light from a projector into a field of view of a viewer, comprising a light diffusing layer, a total reflection layer, and a light absorbing layer that are arranged sequentially from an incident side for the projection light, (abstract; 10-13, 20 fig. 1, ‘first sheet’, ‘2nd sheet, ‘transparent substrate’, ‘photo-diffusion layer’, ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prisms, absorbing/black in 2nd sheet’)


          wherein the light absorbing layer is configured to absorb incident light, and the light diffusing layer is configured to increase a divergence angle of emergent light, (13, 20 fig. 1; ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prism, absorbing/black’)
 

          wherein the total reflection layer comprises at least a microstructure layer located on a side of the total reflection layer close to the light diffusing layer and an inner layer located on a side of the total reflection layer close to the light absorbing layer, wherein a refractive index of the microstructure layer is greater than that of the inner layer, (abstract; 10-13, 20 fig. 1, ‘first sheet’, ‘2nd sheet, ‘transparent substrate’, ‘photo-diffusion layer’, ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prisms, absorbing/black in 2nd sheet’)

          Masashi teaches:

          and the microstructure layer is provided with a plurality of microstructure units thereon which extend continuously in a plane of the total reflection screen and are rotationally symmetrical, and wherein each of the microstructure units comprises two intersecting planes which are configured in such a manner that the projection light is totally reflected at both of the two intersecting planes successively, (para(s) 0061, 0084, 0161, 0197; fig. 12 ‘shows the use of concentric circular microstructures’; ‘it is known that the configuration of reflection can be total, partial, or refractive’)


          wherein the microstructure layer of the plurality of microstructure units is provided as total reflection prisms which are rotationally symmetrical, wherein angles between each of the two intersecting planes and the plane of the total reflection screen are θ1 and θ2 respectively, and wherein the θ1 for each of the plurality of the microstructure units is different from each other. (para(s) 0061, 0084, 0161, 0197; fig. 12 ‘shows the use of concentric circular microstructures’; ‘it known that the angles of the planes may be adjusted to the desired configuration’)



          In regards to claim 18, Kojima teaches a total reflection screen according to claim 17, (see claim rejection 17) wherein the θ2 for each of the plurality of the microstructure units is equal to 45 degrees. (64-67 col. 2; 1-10 col. 3; fig(s) 1-2, ‘light rays’)
 

          In regards to claim 20, Kojima teaches aprojection system comprising a projector and a total reflection screen for reflecting projection light from the projector into a field of view of a viewer, (abstract; 10-13, 20 fig. 1, ‘first sheet’, ‘2nd sheet, ‘transparent substrate’, ‘photo-diffusion layer’, ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prisms, absorbing/black in 2nd sheet’)

          wherein the total reflection screen comprises a light diffusing layer, a total reflection layer, and a light absorbing layer that are arranged sequentially from an incident side for the projection light(abstract; 10-13, 20 fig. 1, ‘first sheet’, ‘2nd sheet, ‘transparent substrate’, ‘photo-diffusion layer’, ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prisms, absorbing/black in 2nd sheet’)

          wherein the light absorbing layer is configured to absorb incident light, and the light diffusing layer is configured to increase a divergence angle of emergent light, , (13, 20 fig. 1; ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prism, absorbing/black’)


          wherein the total reflection layer comprises at least a microstructure layer located on a side of the total reflection layer close to the light diffusing layer and an inner layer located on a side of the total reflection layer close to the light absorbing layer, wherein a refractive index of the microstructure layer is greater than that of the inner layer, (abstract; 10-13, 20 fig. 1, ‘first sheet’, ‘2nd sheet, ‘transparent substrate’, ‘photo-diffusion layer’, ‘group of prisms’; 1-25 col. 2, ‘2nd sheet surface group of prisms, absorbing/black in 2nd sheet’)


          Masashi teaches:

          and the microstructure layer is provided with a plurality of microstructure units thereon which extend continuously in a plane of the total reflection screen and are rotationally symmetrical, wherein each of the microstructure units comprises two intersecting planes which are configured in such a manner that the projection light is totally reflected at both of the two intersecting planes successively, wherein the microstructure layer of the plurality of microstructure units is provided as total reflection prisms which are rotationally symmetrical, wherein angles between each of the two intersecting planes and the plane of the total reflection screen are θ1 and θ2 respectively, and (para(s) 0061, 0084, 0161, 0197; fig. 12 ‘shows the use of concentric circular microstructures’)


          wherein the θ1 for each of the plurality of the microstructure units is different from each other. (para(s) 0061, 0084, 0161, 0197; fig. 12 ‘shows the use of concentric circular microstructures’; ‘it known that the angles of the planes may be adjusted to the desired configuration’)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 5,903,392), Masashi (CN105408777), in view of, Minoura (CN101809498), in further view of, Niwa (US 7,262,911).

          In regards to claim 12, Kojima teaches a projection system according to claim 11, (see claim rejection 11)

          , Masashi teaches and the θ2 for each of the plurality of the microstructure units is equal to 45 degrees. (64-67 col. 2; 1-10 col. 3; fig(s) 1-2, ‘light rays’)
          Masashi does not teach: 

          wherein the θ1 for each of the plurality of the microstructure units is different from each other

          Niwa teaches:

          wherein the θ1 for each of the plurality of the microstructure units is different from each other (fig. 2)

          It would have been obvious before the effective filing date of the invention to combine the ‘reflective screen’ of Kojima, the ‘reflection screen’ of Masashi, the ‘screen’ of Minoura with the screen of Niwa, in order to provide a projection screen with improved contrast, gain, and acuity.




          In regards to claim 13, Kojima teaches a projection system according to claim 11, (see claim rejection 11) Niwa teaches wherein the θ1 for each of the plurality of the microstructure units is different from each other, and the θ2 for each of the plurality of the microstructure units is different from each other. (fig. 2) 




         In regards to claim 19, Kojima teaches a total reflection screen according to claim 17, (see claim rejection 17) Niwa teaches wherein the θ2 for each of the plurality of the microstructure units is different from each other. (fig. 2)  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852